Citation Nr: 0612636	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  04-00 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to a higher initial rating than 30 percent for a 
left anterior cruciate ligament and medial meniscal tear 
(described as a left knee disability), to include 
consideration of whether a June 2003 rating decision which 
terminated a 100 percent prestabilization rating for said 
disability was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from April 2001 to 
June 2001. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, which reduced the rating for the veteran's 
left knee disability to 30 percent.  

In the veteran's August 2003 notice of disagreement, he 
raised claims of secondary service connection for ankle, hip, 
and back disabilities.  He also raised a claim of a total 
disability rating based on individual unemployability (TDIU).  
In a statement dated March 2006, the veteran's representative 
raised claims of secondary service connection for depression 
as well as for a left arm disability.  These six issues are 
referred to the RO for appropriate adjudication.  


FINDINGS OF FACT

1.  In an October 2001 rating decision, the RO granted the 
veteran service connection for a left knee disability, and 
assigned a 100 percent prestabilization rating effective June 
14, 2001, the day after the veteran left service.  

2.  By rating action dated June 2003, the RO terminated a 100 
percent prestabilization rating for the veteran's left knee 
disability, and assigned a 30 percent rating effective 
September 1, 2003.  

3.  The veteran wears a brace for his left knee; his left 
knee disability is manifested by instability of the anterior 
cruciate ligament, and pain on range of motion.

4.  The medical evidence shows that the veteran has a torn 
anterior cruciate ligament and torn medial meniscus of the 
left knee; however, he has full range of motion of the left 
knee, and does not have arthritis of the left knee.  

5.  The veteran was scheduled for a VA examination in July 
2004, but failed to report for said examination.  


CONCLUSIONS OF LAW

1.  Termination of the veteran's prestabilization rating 
effective September 1, 2003, was proper.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 3.102, 3.105, 4.28 (2005).

2.  The requirements for a higher initial rating than 30 
percent for a left knee disability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § § 4.7, 4.40, 4.45, 4.59, 
4.71, Diagnostic Codes 5003, 5257, 5258, 5260, 5261 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, the VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  While the RO in this case did provide the 
veteran with a VCAA notice letter in August 2001, prior to 
the initial decision on the claim in October 2001, the letter 
did not address all five elements of a service connection 
claim as mandated by Dingess v. Nicholson, 19 Vet. App. 473 
(2006).   Specifically, the veteran was not informed of the 
initial disability rating and effective date elements.

Regarding the effective date, the October 2001 rating 
decision assigned the veteran's prestabilization rating for 
the day after he left military service.  When the RO reduced 
the veteran's rating to 30 percent in June 2003, the 
effective date assigned was September 1, 2003, more than two 
years after the assignment of the initial prestabilization 
rating. Inasmuch as 38 C.F.R. § 4.28 regarding 
prestabilization ratings only contemplates ratings for up to 
one year after service, the Board finds no effective date 
issues that would warrant additional notice.  Further, as the 
Board finds no evidence of an increase in disability during 
the rating period, there is no need to ascertain the dates of 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Therefore, the failure to address the effective 
date in the August 2001 VCAA letter has not resulted in any 
prejudice to the veteran.

Requisite notifications regarding the initial disability 
rating element were provided to the veteran subsequent to the 
rating decision in the October 2003 Statement of the Case 
(SOC).  The issue was readjudicated in a supplemental 
statement of the case (SSOC) dated January 2004 prior to the 
instant transfer and certification to the Board.  Therefore, 
any defect with respect to the timing of the VCAA notice 
constituted harmless error.

In this regard, the Board notes that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, and he has taken advantage of those opportunities 
during the processing of his claim.  Viewed in such context, 
the notification of the VCAA after the decision that led to 
this appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005); rev'd on other grounds, Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The veteran 
has had a "meaningful opportunity to participate 
effectively," and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  Id. at 120-21.

Requirements with respect to the content of a VCAA notice 
have been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

Regarding the first element, as noted above, in the October 
2003 statement of the case (SOC), the RO informed the veteran 
about the information and evidence necessary to substantiate 
his request for a higher initial disability rating.  In 
particular, the SOC set forth the relevant evaluative 
criteria for the knees contained in 38 C.F.R. § 4.71a.  The 
Board finds it of particular importance that the 
aforementioned information was provided before the veteran's 
claim was readjudicated in the January 2004 SSOC.  

Regarding the second element, in the August 2001 VCAA letter, 
the RO informed the veteran that it would obtain any VA 
medical records or any private medical records if the veteran 
completed a consent form for such records.  

Regarding the third element, the RO informed the veteran to 
complete the aforementioned consent form regarding private 
records, and to tell the RO about any VA medical records that 
he wanted the RO to obtain.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decisions, SOC, and SSOC of the reasons for the 
denial of his claim and, in so doing, informed him of the 
evidence that was needed to substantiate that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.

The duty to assist the veteran also has been satisfied in 
this case.  All available service medical records as well as 
VA and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claims.  In 
compliance with the statutory requirements of 38 U.S.C.A. 
§ 5103A and 7105(d) as well as 38 C.F.R. § 3.103(b), the VA 
has provided the veteran and his representative with a SOC 
and SSOCs, informing them of the laws and regulations 
relevant to the veteran's claim and, in particular, what was 
needed to achieve a higher initial rating for his service-
connected hearing loss.  See Dingess, 19 Vet. App. at 473.  
For these reasons, the Board concludes that the VA has 
fulfilled the duty to assist the appellant in this case.


Background

Service medical records show that the veteran sustained an 
injury in May 2001 in which he tore his anterior cruciate 
ligament and medial meniscus of the left knee.  After 
reviewing an MRI, the examiner described an extensive tear of 
the medial meniscus.  

The veteran underwent a VA examination in September 2001.  It 
was noted that the veteran suffered a knee injury in service 
and suffered a major tear of the anterior cruciate ligament 
on the left, as well as a medial meniscal tear.  The veteran 
complained of chronic, constant pain, graded as 6/10, 
escalating to 10/10 with any activity.  It locked at least 
once a week.  The veteran had swelling, heat, redness, and 
lateral instability.  The veteran stated that he fell without 
his brace once a week.  He ambulated without a cane or 
crutches.  Flares were every day, and at the end of the day, 
any movement hurt.  No work was possible.  Examination showed 
that the veteran presented with an antalgic gait with a left 
brace.  He had marked atrophy of the left quadriceps and 
posterior hamstrings.  He had a positive anterior drawer sign 
with positive Lachman's being 4/5.  He had negative posterior 
drawer sign.  He had no laxity medially or laterally.  He had 
a positive McMurray's.  Pain-free range of motion had 
extension limited to 30 degrees, and flexion limited to 90 
degrees.  The arc was 60 degrees.   Diagnosis was left 
anterior cruciate ligament and medial meniscal tear.  

In an October 2001 decision, the RO granted the veteran a 100 
percent prestabilization rating for a left anterior cruciate 
ligament and medial meniscal tear.  

In an April 2003 rating decision, the RO proposed to reduce 
the veteran's 100 percent rating to 10 percent.  The RO 
informed the veteran by letter dated April 14, 2003, that it 
was proposing to reduce the veteran's rating, and that he had 
60 days from the date of the letter to respond, and that he 
had the right to a personal hearing on the matter.

In a June 2003 rating decision that was mailed to the veteran 
on June 9, 2003, the RO reduced the veteran's rating to 30 
percent, effective September 1, 2003.  

The veteran underwent a VA examination in May 2003.  
Diagnosis was anterior cruciate ligament tear of the left 
knee, awaiting definitive treatment.  The veteran stated that 
he had to wear a brace, or his left knee would buckle due to 
significant instability.  He had been issued a wheelchair for 
use with prolonged activity.  The veteran complained of 
constant, dull, aching pain throughout the knee.  There had 
been no further evaluation for effusion, intercurrent injury, 
falls, or infection.  The veteran's gait was antalgic using a 
cane and supportive brace for the left lower extremity.  Deep 
tendon reflexes were normal active and symmetric with plantar 
flexor response.  Sensation was intact to all modalities.  
Extension was to 0 degrees, and flexion was to 110 degrees 
with pain throughout the entire range.  There was laxity to 
valgus stress.  There was no joint deformity, erythema, 
swelling, or effusion noted.  

The veteran was seen at a VA hospital in October 2003 for his 
knee.  The examiner stated that he would reorder an MRI of 
the veteran's knee, and place a consult with the Boston VA 
for anterior cruciate ligament reconstruction.  The veteran 
had range of motion from -10 degrees active extension to 105 
degrees.  The veteran complained of pain when the veteran 
attempted to further passively extend or flex the knee.  
Medial and lateral collateral ligaments were stable to stress 
testing.  There was a positive Lachman's test, and anterior 
drawering of greater than 8 mm.  

The veteran was seen at a VA hospital in November 2003 for 
his knee.  Examination showed range of motion form -8 to 105 
degrees.  There was tenderness of the medial joint line.  
Lachman's was 2+ positive.  The anterior drawer was 10-12 mm.  
The veteran had 1-2+ effusion.  Under assessment, the 
examiner wrote anterior cruciate ligament deficiency, and 
possible meniscus tear of the left knee.  It was noted that 
the veteran had an MRI ordered, but had had problems 
completing the MRI in the past.  X-rays showed minimal 
degenerative changes of the right knee.  

The veteran was scheduled for a VA examination in July 2004, 
but after being notified for said examination, did not 
report.  


Analysis

Whether a June 2003 rating decision which terminated a 100 
percent prestabilization rating for a left knee disability 
was proper.

A prestabilization rating is for assignment where a total 
rating is not immediately assignable under the rating 
schedule or on the basis of individual unemployability, for 
the 12-month period immediately following a discharge from 
service.  A VA examination is not required prior to assigning 
a prestabilization rating.  However, prestabilization ratings 
may be changed to a regular schedular rating at any time, so 
long as a VA examination is provided no earlier than 6 months 
following, nor more than 12 months following discharge from 
service.  In cases where a reduction in evaluation is 
warranted, following such an examination, the higher 
disability evaluation will be continued to the end of the 
12th month after discharge or to the end of the period 
provided under 38 C.F.R. § 3.105(e), which requires 60 days 
notice (for the presentation of additional evidence to show 
that a disability evaluation should be continued) prior to a 
reduction or discontinuation of disability compensation.  See 
38 C.F.R. § 4.28.

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons. 38 
C.F.R. § 3.105(e).  Furthermore, the regulations provide that 
the veteran is to be notified of the contemplated action 
(reduction or discontinuance) and given detailed reasons 
therefore, and is to be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  The veteran is also to 
be informed that he/she may request a predetermination 
hearing, provided that the request is received by VA within 
30 days from the date of the notice.  If additional evidence 
is not received within the 60-day period and no hearing is 
requested, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
veteran expires.  38 C.F.R. §§ 3.105(e), (h).

The record shows that the RO proposed to reduce the veteran's 
prestabilization rating in an April 2003 rating decision 
(mailed to the veteran by letter dated April 14, 2003).  The 
letter informed the veteran that he would have 60 days to 
comment on the proposed reduction before the RO reduced the 
veteran's rating, but the RO reduced the veteran's rating in 
a June 2003 rating decision (mailed to the veteran on June 9, 
2003), which was before the end of the aforementioned 60-day 
comment period.  Notwithstanding this seeming deficiency, the 
Board finds that 38 C.F.R. § 4.28 does not require 60-day 
notice.  In particular, 38 C.F.R. § 4.28 indicates that the 
higher disability rating will be continued to the end of the 
12th month after discharge or to the end of the period under 
38 C.F.R. § 3.105(e).  Since the veteran's prestabilization 
rating was in effect from June 14, 2001 (day after service) 
to August 31, 2003, which encompasses more than a 12-month 
period, the Board finds that the provisions of 38 C.F.R. 
§ 3.105(e) requiring 60-day notice are not applicable to this 
case.  

Since the provisions of 38 C.F.R. § 3.105(e) are not 
applicable, the Board finds that the veteran's 
prestabilization rating was reduced properly.  In short, the 
prestabilization rating appropriate under 38 C.F.R. § 4.28 
was designed to last up to 12 months immediately following 
discharge from service.  Since the veteran's prestabilization 
rating lasted more than 2 years, the Board finds that the 
veteran's prestabilization rating was reduced properly.  
Next, the Board will address the issue of whether the 
veteran's initial 30 percent rating was proper.  


Entitlement to a higher initial rating than 30 percent for a 
left knee disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id

When flexion of the leg is limited to 15 degrees, then a 30 
percent rating is assigned.  When flexion of the leg is 
limited to 30 degrees, then a 20 percent rating is assigned. 
When flexion of the leg is limited to 45 degrees, then a 10 
percent rating is assigned.  When flexion of the leg is 
limited to 60 degrees, then a noncompensable rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5260 (2005).

When extension of the leg is limited to 45 degrees, then a 50 
percent rating is assigned.  When extension of the leg is 
limited to 30 degrees, then a 40 percent rating is assigned.  
When extension of the leg is limited to 20 degrees, then a 30 
percent rating is assigned.  When extension of the leg is 
limited to 15 degrees, then a 20 percent rating is assigned.  
When extension of the leg is limited to 10 degrees, then a 10 
percent rating is assigned.  When extension of the leg is 
limited to 5 degrees, then a noncompensable rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5261 (2005).  

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or severe lateral instability, then a 
30 percent rating is assigned.  When there is moderate 
recurrent subluxation or moderate lateral instability, then a 
20 percent rating is assigned.  When there is slight 
recurrent subluxation or slight lateral instability, then a 
10 percent rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5257 (2005).

When cartilage from the knee has been removed, but the knee 
is still symptomatic, then a 10 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2005).  When 
cartilage from the knee is dislocated, with frequent episodes 
of "locking", pain, and effusion into the joint, then a 20 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (2005).

In a precedent opinion binding on both the RO and the Board, 
the VA's General Counsel held that although a veteran can be 
rated separately under both Diagnostic Code 5257 and 
Diagnostic Code 5003, "a separate rating must be based upon 
additional disability."  When a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion under Diagnostic Code 5260 or 5261 in 
order to obtain a separate rating for arthritis."  VAOGCPREC 
23-97.

More recently, the General Counsel held that separate ratings 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-04.  

Under Diagnostic Code 5003 for degenerative arthritis, such 
disability is to be rated according to limitation of motion 
of the knee.  The law provides that, to warrant a separate 
rating for arthritis, the veteran must at least be entitled 
to a noncompensable rating under limitation of motion.  If 
limitation of motion exists which is noncompensable, then a 
10 percent rating is to be assigned.  If there is no 
limitation of motion, the veteran can still be assigned a 10 
percent rating if there is x-ray evidence of involvement of 2 
more major joints or 2 or more minor joints.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2004).  

Section 4.59 provides that "[i]t is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint."  38 C.F.R. § 4.59.  Read 
together, Diagnostic Code 5003 and section 4.59 thus 
prescribe that a painful major joint or group of joints 
affected by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and 
entitled to a 10 percent rating, even though there is no 
actual limitation of motion.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).

The RO ordered a medical examination in July 2004 to 
determine the extent of the veteran's left knee disability, 
but the veteran did not report for said examination.  As the 
United States Court of Appeals for Veterans Claims (Court) 
has noted, the duty to assist is not always a one-way street.  
Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  As the 
veteran did not report for his scheduled examination, the 
veteran's claim must be rated based on the evidence of 
record.  38 C.F.R. § 3.655 (2005).  

The veteran was assigned a 30 percent rating for his left 
knee disability under Diagnostic Code 5257 for severe 
recurrent subluxation or lateral instability.  The evidence 
clearly shows that the veteran has lateral instability.  He 
has consistently had a positive Lachman's test, and there was 
laxity to valgus stress at the veteran's May 2003 VA 
examination.  The assigned 30 percent rating is the highest 
rating under Diagnostic Code 5257.  

Regarding limitation of flexion under Diagnostic Code 5260, a 
30 percent rating is the highest rating for said code as 
well.  Furthermore, inasmuch as the evidence has consistently 
shown that the veteran has normal (although painful) 
extension, he does not have limitation of extension to 30 
degrees, or its equivalent, to warrant a 40 percent rating 
under Diagnostic Code 5261.  

With regard to separate ratings, the Board notes that the 
veteran has not been diagnosed with arthritis of the left 
knee to be entitled to a separate 10 percent rating under 
Diagnostic Code 5003 pursuant to the General Counsel opinion 
VAOCGPREC 23-97.  Neither of the two VA examinations showed 
arthritis of the left knee, and x-rays from when the veteran 
was seen at a VA hospital in November 2003 only showed 
degenerative changes of the right (emphasis added) knee.  

Regarding Diagnostic Code 5258 for dislocated cartilage, the 
evidence certainly shows that the veteran tore the medial 
meniscus in his left knee in service, and it does not appear 
to have been repaired.  However, for the veteran to be 
assigned a separate rating under Diagnostic Code 5258, the 
evidence must show frequent episodes of locking, pain, and 
effusion into the joint.  Although the veteran has 
consistently complained of locking and pain, the evidence has 
not consistently shown effusion.  While the veteran had 
effusion when he was seen at a VA hospital in November 2003, 
at the veteran's May 2003 VA examination, there was no 
swelling or effusion.  Furthermore, the veteran was scheduled 
for a VA examination to definitively make findings regarding 
his left knee, but as previously noted, he did not appear for 
said examination.  Thus, without consistent findings of 
effusion, the Board determines that a separate rating for 
dislocated cartilage is not warranted.  

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The evidence does not 
show that the veteran has had frequent periods of 
hospitalization.  Regarding marked interference with 
employment, the veteran's disability manifests itself in ways 
that are contemplated in the rating schedule.  There are no 
unusual manifestations regarding the veteran's disability.  
While the veteran's left knee disability has had consequences 
with regard to his employment, his disability does not have 
unusual manifestations and does not affect employment in ways 
that are not already taken into account under the provisions 
of the rating schedule.  It is important to note that, under 
the provisions of  38 C.F.R. § 4.1, the percentage ratings 
contemplated in the rating schedule represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  The regulation 
further provides that, in general, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1  In the absence of medical 
evidence showing frequent hospitalizations or marked 
interference with employability (i.e. interference with 
employability not contemplated in the rating criteria), the 
provisions of 38 C.F.R. § 3.321 relating to extraschedular 
evaluations are not applicable here.

The preponderance of the evidence is against the veteran's 
claim for a higher initial rating for his left knee 
disability.  As such, the benefit-of-the-doubt doctrine is 
not for application.  Accordingly, the initial rating 
assigned for the veteran's left knee disability was proper, 
and the veteran's claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The June 2003 rating decision which terminated a 100 percent 
prestabilization rating for a left knee disability was 
proper.

Entitlement to a higher initial rating than 30 percent for a 
left knee disability is denied.  


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


